Case 4:20-cv-04101-SOH-BAB Document 91                          Filed 07/21/21 Page 1 of 4 PageID #: 519




                              IN THE UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF ARKANSAS
                                      TEXARKANA DIVISION

 RANDALL MORRIS                                                                                       PLAINTIFF

 v.                                          Civil No. 4:20-cv-04101

 STEVEN KING, R.N.; WARDEN JEFFIE
 WALKER; CAPTAIN GOLDEN ADAMS;
 DR. KEVIN MCCAIN; SHERIFF JACKIE
 RUNION; SGT. JOHN DOE; SERGEANT
 RICHARD HENDERSON; and CPL A. ELLIS                                                             DEFENDANTS

                                                      ORDER

         This is a civil rights action filed by Plaintiff Randall Morris pursuant to 42 U.S.C. § 1983.

 Before the Court is Plaintiff’s “Motion to Subpoena duces tecum” from the following five

 nonparties – Social Security Administration, U.S. Marshals Service, Arkansas Department of

 Health, “Arkansas Jail Standards”, and Department of Veterans Affairs. (ECF No. 88). 1

                                              I.       BACKGROUND

         Plaintiff is currently incarcerated in the Saline County Detention Center. His claims in this

 action arise from alleged incidents which occurred while he was incarcerated in the Miller County

 Detention Center. Plaintiff filed his original Complaint on November 18, 2020. 2 (ECF No. 1).

 On December 17, 2020, in response to this Court’s order, Plaintiff filed an Amended Complaint

 to clarify his claims. (ECF No. 9). On January 25, 2021, Plaintiff filed a Supplement to the

 Amended Complaint adding what appeared to be claims for retaliation and denial of medical care

 against two additional Defendants. (ECF No. 13).


 1
    The Court previously denied two motions seeking documents from these entities finding Plaintiff failed to
 demonstrate he had made any attempt to obtain the information from the Defendants or third parties and failed to
 demonstrate how the information requested was relevant to his claims. (ECF Nos. 70, 74).
 2
   The original Complaint consisted of eighty-five (85) pages which was confusing, included unnecessary and irrelevant
 information and was, for the most part incomprehensible.
Case 4:20-cv-04101-SOH-BAB Document 91                Filed 07/21/21 Page 2 of 4 PageID #: 520




        On February 24, 2021, in response to an order of the Court, Plaintiff filed a Second

 Amended Complaint which consists of thirty-eight (38) pages asserting seventeen (17) claims

 against eight (8) Defendants. (ECF No. 21). Plaintiff labels his claims as follows: (1) False

 Allegation with Malicious Intent to Harm/Retaliation; (2) Malicious Denial of Medical Care as a

 Retaliatory and Punitive Measure; (3) Malicious Hinderance to Mental Health Care as a

 Retaliatory and Punitive Measure; (4) Failure to Protect or Intervene; (5) Malicious Violation of

 the Americans with Disabilities Act; (6) Malicious Violation of the Rehabilitation Act; (7)

 Deliberate Deprivation of Outside “yard time” Exercise; (8) Deliberate and Reckless Disregard to

 an Imminent Threat and Future Harm; (9) Hindered Access to Medical Requests (sick call); (10)

 Retaliation; (11) Denial of Mail; (12) Failure to Provide Medical Care; (13) Denial of Newspapers;

 (14) Prolonged Exposure to Extreme Behavior of Severely Mentally Ill Inmates; (15) Retaliation;

 (16) Failure to Protect; and (17) Failure to Train and Supervise. Id.

        On April 22, 2021, Plaintiff filed a Motion to Supplement his Second Amended Complaint

 adding “Claim #18: Retaliatory Seizure of Legal Documents…[and] Claim #19 Retaliatory

 Transfer. (ECF No. 61). The Court granted this motion on April 26, 2021 (ECF No. 62) and the

 Clerk filed Plaintiff’s Supplement to Second Amended Complaint. (ECF No. 63).

                                     II.    APPLICABLE LAW

        The scope of discovery in a civil case is governed by Federal Rule of Civil Procedure 26,

 which provides in part:

        Unless otherwise limited by court order, the scope of discovery is as follows:
        Parties may obtain discovery regarding any nonprivileged matter that is relevant to
        any party's claim or defense and proportional to the needs of the case, considering
        the importance of the issues at stake in the action, the amount in controversy, the
        parties’ relative access to relevant information, the parties’ resources, the
        importance of the discovery in resolving the issues, and whether the burden or
        expense of the proposed discovery outweighs its likely benefit. Information within
        this scope of discovery need not be admissible in evidence to be discoverable.

                                                  2
Case 4:20-cv-04101-SOH-BAB Document 91                Filed 07/21/21 Page 3 of 4 PageID #: 521




 Fed. R. Civ. P. 26(b)(1).

        On motion or on its own, the court must limit the frequency or extent of discovery
        otherwise allowed by these rules or by local rule if it determines that:
        (i)    The discovery sought is unreasonable, cumulative or duplicative, or can be
               obtained from some other source that is more convenient, less burdensome,
               or less expensive;
        (ii)   The party seeking discovery has had ample opportunity to obtain the
               information by discovery in the action; or
        (iii) The proposed discovery is outside the scope permitted by Rule 26(b)(1).

 Fed. R. Civ. P. 26(b)(2)(C). Further, under rule 26(c), “[t]he Court may, for good cause, issue an

 order to protect a party or person from annoyance, embarrassment, oppression, or undue burden

 or expense.” Fed.R.Civ.P. 26(c).

        Pursuant to Federal Rule of Civil Procedure 45(d)(1) it is the Court’ s duty to ensure that

 any party requesting a subpoena has taken reasonable steps to avoid imposing undue burden or

 expense on the subpoena recipient. The District Court has discretion to ensure that any discovery

 sought in a subpoena is relevant or reasonably calculated to lead to admissible evidence. Roberts

 v. Shawnee Mission Ford, Inc., 352 F.3d 358, 362 (8th Cir. 2003). “Some threshold showing of

 relevance must be made” to prevent fishing expeditions in discovery. Hofer v. Mack Trucks, Inc.,

 981 F.2d 377, 381 (8th Cir. 1992). Finally, a subpoena to a nonparty is unduly burdensome if the

 same information is available but not first sought from party defendants. In re Cantrell v. U.S.

 Bioservices Corp., 09-MC-0158-CV-W-GAF, 2009 WL 1066011, at *2 (W.D. Mo. Apr. 21, 2009)

 (citing Haworth Inc. v. Herman Miller, Inc., 998 F.2d 975, 978 (Fed. Cir. 1993).

                                        III.    DISCUSSION

        In the instant motion, Plaintiff does not specifically identify the documents or information

 he is seeking from the Social Security Administration, U.S. Marshals Service, Arkansas

 Department of Health, “Arkansas Jail Standards”, or the Department of Veterans Affairs. Instead,



                                                 3
Case 4:20-cv-04101-SOH-BAB Document 91                 Filed 07/21/21 Page 4 of 4 PageID #: 522




 he refers the Court to approximately twenty-nine (29) pages of attachments including: 1) various

 discovery requests he submitted to Defendants and their responses; 2) his previous motions for

 “Supoena deces tecum”; 3) and what he entitles “Answer to Denial of Plaintiff’s ‘Motion to

 Subpoena decues tecum (ECF No. 66)’” in which he states he has requested information from the

 various third parties and has not received any response.

        First, it is not the Court’s responsibility to read through twenty-nine (29) pages to find the

 documents Plaintiff is seeking to obtain. Moreover, Plaintiff has not given any description of how

 the documents he is requesting are relevant to his claims.

                                        IV.     CONCLUSION

        Accordingly, Plaintiff’s Motion to Subpoena duces tecum (ECF No. 88) is DENIED.

        IT IS SO ORDERED this 21st day of July 2021.


                                                      /s/   Barry A. Bryant
                                                      HON. BARRY A. BRYANT
                                                      UNITED STATES MAGISTRATE JUDGE




                                                  4
